UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported): April 20, 2010 (Exact name of registrant as specified in its charter) New Jersey I-3215 22-1024240 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) One Johnson & Johnson Plaza, New Brunswick, New Jersey08933 (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code: 732-524-0400 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02 Results of Operations and Financial Condition OnApril 20, 2010, Johnson & Johnson issued the attached press release announcing its sales and earnings for thefirst quarter ended April 4, 2010. Item 9.01 Financial Statements and Exhibits Exhibit No. Description of Exhibit Press Release datedApril 20, 2010for the period endedApril 4, 2010. 99.2O Unaudited Comparative Supplementary Sales Data and Condensed Consolidated Statement of Earnings for thefirst quarter. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Johnson & Johnson (Registrant) Date:April 20, 2010 By: /s/ Stephen J. Cosgrove Stephen J. Cosgrove Controller (Principal Accounting Officer)
